Citation Nr: 0408391	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied the veteran's claim 
of entitlement to service connection for hearing loss in the 
left ear.  The veteran disagreed with this decision in May 
1998.  In a statement of the case issued in March 1999, the 
RO concluded that no change was warranted in the denial of 
the claim.  The Board accepts the substantive appeal (VA Form 
9) filed in May 1999 as being timely filed.


FINDING OF FACT

The veteran's currently diagnosed hearing loss in the left 
ear existed prior to service and was not shown to have been 
aggravated by active service.


CONCLUSION OF LAW

Hearing loss in the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the present case, a substantially complete application for 
service connection for left ear hearing loss was received in 
July 1997.  Thereafter, in a rating decision dated in April 
1998, that issue was denied.  Only after that rating action 
was promulgated did the agency of original jurisdiction 
(AOJ), in June 2002, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  That letter also advised the veteran that his service 
medical records for his period of active duty could not be 
located, and advised him to submit other forms of evidence to 
show that his disability was incurred in or aggravated by 
service.

Additionally, he was provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
notified the veteran of the law and governing regulations as 
well as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to service connection for hearing 
loss in the left ear.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  The Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, under the facts of this case, the Board finds that 
"the record has been fully developed" and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway, supra; see also 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  See Bernard, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports.  VA has made repeated attempts to obtain 
the veteran's complete service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The veteran also received a VA outpatient 
audiology examination in January 1998 in order to determine 
the nature, extent, and etiology of his claimed hearing loss 
in the left ear.  In February 2000, VA requested that the 
veteran provide any information in his possession concerning 
the location of his service medical records.  The veteran 
responded in October 2000 that he had no information to 
submit in support of his claim.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for hearing loss in the 
left ear poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's available service medical records 
indicates that, at his Air Force enlistment physical 
examination in April 1983, the veteran reported no pre-
service history, diagnosis, or treatment of hearing loss.  
The results of the veteran's audiometric testing indicated no 
hearing loss in the right ear and significant hearing loss in 
the left ear at 3000 and 4000 Hertz (Hz).  

The only remaining service medical records available for 
review from the veteran's period of active service in the Air 
Force are memoranda concerning his separation from service in 
1994.  A review of this information indicates that the Air 
Force determined at the time of the veteran's separation from 
service that a physical examination was not required.  At the 
bottom of one of these memoranda, there were two handwritten 
notes stating, "[the veteran] only needs [a] termination 
audiogram" and "termination audiogram completed" in 
September 1993.  The results of this audiogram were not 
available for review.

On a "Report of Medical Examination" dated in March 1996, 
it was noted that the veteran had been disqualified from 
entry in to the Rhode Island Air National Guard (hereinafter, 
"RIANG") because audiometric testing results indicated 
hearing loss in the left ear at 2000, 3000, and 4000 Hz.  The 
veteran reported no history of hearing loss on the medical 
history report completed at the time of this examination.  

Following his initial disqualification from the RIANG, the 
veteran was referred to St. Luke's Hospital in March 1996 for 
an audiology evaluation.  At this evaluation, the veteran 
stated that he had experienced difficulty hearing in the left 
ear for the previous 8 years and denied any tinnitus, ear 
pain, or vertigo.  The veteran also reported a history of 
noise exposure while on active service.  Otoscopic inspection 
revealed clear ear canals bilaterally.  The results of pure 
tone testing indicated hearing within normal limits for the 
right ear and hearing within normal limits through 1500 Hz in 
the left ear, falling to a severe sensorineural hearing loss 
by 4000 Hz and then recovering to a mild loss by 8000 Hz.  
Speech discrimination ability was excellent for the right ear 
and good for the left ear.  The results of middle ear 
analysis indicated normal eardrum compliance and normal 
middle ear pressure bilaterally.  The audiologist concluded 
that the veteran had mild to severe high frequency 
sensorineural hearing loss in the left ear only.

In July 1996, the veteran underwent a magnetic resonance 
imaging (MRI) scan of the brain in order to rule out acoustic 
neuroma (or a tumor that produces hearing loss).  The MRI 
results were interpreted as showing normal size internal 
auditory canals with no evidence of abnormal enhancement or 
masses related to the seventh or eight cranial nerve 
complexes bilaterally.  The examiner's conclusion was no 
evidence of acoustic neuroma bilaterally.

In a letter dated in September 1996, D.A.L., M.D. discussed 
the results of the veteran's ear, nose, and throat (ENT) 
evaluation.  In his letter, Dr. D.A.L. stated that the 
veteran had an asymmetric sensorineural hearing loss with a 
marked high frequency loss on the left side.  According to 
Dr. D.A.L., these symptoms prompted the MRI scan of the 
veteran's brain to rule out retrocochlear pathology.  Dr. 
D.A.L. noted that the veteran's MRI scan was essentially 
normal and showed no evidence of acoustic neuroma.  This 
examiner concluded that, because the veteran's low frequency 
hearing and the hearing in his contralateral ear were normal, 
he did not need a hearing aid.  

On a "Narrative Summary" dated in November 1996 and 
attached to the veteran's RIANG entrance physical 
examination, the RIANG requested a medical waiver for the 
veteran's left-sided hearing loss so that he could be 
accepted in to National Guard service.  It was noted that the 
veteran had no significant past medical history and had been 
found to have significant hearing loss in the left ear when 
he had attempted to enlist in the RIANG in March 1996.  The 
veteran's audiology examination results from St. Luke's 
Hospital also were noted.  Finally, it was noted that the 
veteran's ENT evaluation had demonstrated no anatomic reason 
for hearing loss.

The veteran was certified as medically qualified for 
enlistment in the RIANG with a waiver for asymmetric hearing 
in January 1997.

On VA audiology examination in January 1998, the veteran's 
chief complaint was a gradual loss of hearing in the left ear 
for the past 7 years and great difficulty hearing female 
voices and television.  It was noted that no medical records 
were available for review.  The veteran reported positive 
military noise exposure from working in boiler rooms and 
around generators.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
50
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 86 percent in the left ear.  
The audiologist's diagnoses were hearing within normal limits 
in the right ear and sensorineural deafness in the left ear.

In his Notice of Disagreement filed at the RO in May 1998, 
the veteran contended that, "My medical history will show 
that I did not have a hearing problem when I entered the Air 
Force [in] January 1984, and I obviously have a hearing loss 
now.  Those medical records will also show my annual hearing 
tests for ten years of service, plus specialists I was sent 
to because they were concerned about my hearing loss."

In October 1998, the veteran submitted to the RO a copy of a 
National Archives Form 13060 on which it was noted that the 
veteran's service medical records had been loaned to VA.

On a VA Form 9 (substantive appeal) filed at the RO in May 
1999, the veteran stated that his service medical records 
needed to be located prior to adjudication of his service 
connection claim.  He contended that his service medical 
records "will show evidence of my hearing loss getting worse 
throughout my military career."

In September 1999, following an electronic mail inquiry from 
the RO requesting the veteran's complete service medical 
records, NPRC responded that there were no records available 
for the veteran at that facility.

Following a second electronic mail inquiry from the RO 
concerning the whereabouts of the veteran's complete service 
medical records, NPRC responded in February 2000 with a 
statement that no records were available for the veteran at 
that facility.

In April 2000, NPRC provided the RO with microfiche copies of 
all of the veteran's available service medical records 
(discussed above).  

The RO notified the veteran by letter dated in September 2000 
that it was still attempting to obtain his complete service 
medical records.  The RO also requested any additional 
information concerning the location of his service medical 
records.

A copy of a VA Form 21-3101, "Request For Information," 
dated in February 2001 indicates that the RO requested copies 
of any and all medical records available for the veteran from 
the RIANG.  There is no indication in the record of this 
claim that the RIANG responded to this request.

In March 2001, following a physical search for the veteran's 
complete service medical records, NPRC notified the RO that 
there were no service medical records on file for the veteran 
at that facility.

In February 2003, the RO sent a second letter to the RIANG 
requesting copies of any service medical records pertaining 
to the veteran's service.  There is no indication in the 
record of this claim that the RIANG responded to this 
request.

Analysis

The veteran and his representative essentially contend that 
the RO erred in finding that hearing loss in the left ear was 
a pre-existing condition that was not aggravated by service.    

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease.  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 
§ 3.306 (2002).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear.  The Board notes that the veteran reported 
no history, diagnosis, or treatment of hearing loss in the 
left ear at the time of his Air Force entrance physical 
examination in April 1983.  However, a review of the results 
of audiometric testing conducted at this examination 
demonstrates that, in fact, the veteran entered active 
service with high frequency hearing loss in the left ear, 
with puretone thresholds of 65 and 60 decibels at 3000 and 
4000 Hertz, respectively.  The Board finds that the veteran 
enlisted in the Air Force with pre-existing hearing loss in 
the left ear as demonstrated by audiometric testing completed 
at the time of his enlistment physical examination.  Because 
the veteran's high frequency hearing loss in the left ear was 
detected at his Air Force enlistment physical examination, 
the presumption of soundness is not applicable.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991) (holding that the presumption of 
soundness only attaches where there has been an induction or 
enlistment examination in which the later complained of 
disability was not detected).  However, this does not end the 
inquiry, for if the condition is shown to have been 
aggravated by service, then service connection can be 
established.  38 C.F.R. § 3.306.

Although the Board acknowledges that the veteran's complete 
service medical records were not available for review, a 
detailed review of the remaining objective medical evidence 
of record dated between 1996 and 1998 does not indicate that 
the veteran's pre-existing hearing loss in the left ear 
worsened as a result of active service or any incident of 
service.  The veteran specifically denied any history, 
diagnosis, or treatment of hearing loss in the left ear at 
the time he was initially disqualified from the Rhode Island 
Air National Guard (RIANG) in March 1996.  However, 
audiometric testing at that time indicated high frequency 
hearing loss in the left ear.  The in-service examiner who 
initially disqualified the veteran from service in the RIANG 
due to hearing loss in the left ear did not attribute this 
disability to the veteran's prior active service.  

Further, none of the examiners who saw the veteran for 
hearing loss in the left ear in 1996 following his rejection 
by the RIANG provided a medical nexus opinion between this 
disability and the veteran's prior active service.  Although 
the Board acknowledges that the veteran reported an in-
service history of military noise exposure at his VA 
audiology examination in January 1998,  the audiologist did 
not provide any medical nexus between the veteran's current 
hearing loss in the left ear and active service.   

Accordingly, given the lack of objective medical evidence in 
the record of this claim demonstrating a nexus between the 
current level of the veteran's pre-existing hearing loss in 
the left ear and active service, the Board concludes that 
hearing loss in the left ear was not incurred in or 
aggravated by active service.

The remaining evidence on which the veteran relies to support 
his claim of entitlement to service connection for hearing 
loss in the left ear are lay statements. The Board recognizes 
that the veteran is competent to provide lay statements as to 
the features or symptoms of an injury or illness.  Similarly, 
the veteran is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
It is of particular significance that the veteran certified, 
over his own signature, that he was in good health and had no 
history, diagnosis, or treatment of hearing loss at his Air 
Force enlistment physical examination in April 1983 and at 
his RIANG enlistment physical examination in March 1996.  As 
noted above, however, these statements are not supported by a 
detailed review of the objective medical evidence of record.  
More importantly, the Board notes that, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran lacks such training and knowledge, he is not 
competent to render an opinion regarding the etiology or 
onset of hearing loss in the left ear.  Therefore, the Board 
cannot assign any probative value to the lay assertions in 
the record of this claim that hearing loss in the left ear 
was incurred in or aggravated by active service.  

For the reasons and bases discussed above, the Board finds 
that the evidence does not support the veteran's claim of 
entitlement to service connection for hearing loss in the 
left ear.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



